Citation Nr: 1123506	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rate of nonservice-connected Department of Veterans Affairs (VA) pension benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel












INTRODUCTION

The Veteran served on active duty from October 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct. 38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the RO determination that he is only entitlement to $118 in improved pension benefits per month.  The rate was based on the annual rate less his wife's annual income.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12- month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Earned wage income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The Veteran initially reported that his wife earned $670 every two weeks, except during a two and a half month summer period.  His rate of pension was made on that figure, as also reflected in the statement of the case.  However, he has recently reported that her earned income has been less, about $423 every two weeks, except during a two and a half month summer period, and he has submitted payment stubs (which show $468).  

In addition, although the Veteran initially reported that there were no unreimbursed medical expenses, in his substantive appeal, he indicated that his wife had medical care expenditures.  It is unclear if he did not realize that he was required to furnish her information in that regard.  He also stated that he had not been told to send more evidence.  A review of VA correspondence does show that he was requested to send financial information; however, since he has indicated that his income was calculated incorrectly, he should be provided another opportunity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should submit evidence of his and his wife's annual income from 2009 onward.  He may submit pay stubs, W-2's, or any other documentation showing the correct annual income for each year.  

2.  The Veteran should also provide the unreimbursed medical expenses for both him and his wife from 2009 onward.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record, to include the appropriate financial calculations to determine the proper rate of pension for 2009 onward.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2020), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


